



EXHIBIT 10.2
U.S. PLEDGE AND SECURITY AGREEMENT
THIS U.S. PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of November 5, 2018 (the “Effective Date”), by and among each
grantor that is a signatory hereto and any additional entities which become
parties to this Security Agreement by executing a Security Agreement Supplement
in substantially the form of Annex I hereto (such additional entities together
with the grantors that are signatories hereto, each a “Grantor” and
collectively, the “Grantors”) and JPMorgan Chase Bank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) for the Secured Parties party
to the Credit Agreement referred to below.
PRELIMINARY STATEMENT
WHEREAS, the Grantors, the Administrative Agent and the Lenders are entering
into that certain Credit Agreement dated as of November 5, 2018 (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
WHEREAS, the Lenders party to the Credit Agreement have agreed to extend credit
to the Borrowers, in each case subject to the terms and conditions set forth in
the Credit Agreement.
WHEREAS, each Grantor is entering into this Security Agreement in order to
induce the Lenders to enter into and extend credit to the Borrowers under the
Credit Agreement and to secure the Secured Obligations that it has agreed to
guarantee pursuant to Article X of the Credit Agreement.
NOW, THEREFORE, the Grantors and the Administrative Agent, on behalf of the
Secured Parties, hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.
Section 1.2    Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.
Section 1.3    Definitions of Certain Terms Used Herein. As used in this
Security Agreement, in addition to the terms defined in the first paragraph
hereof and in the Preliminary Statement, the following terms shall have the
following meanings:
“Account” shall have the meaning set forth in Article 9 of the UCC.
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
“Collateral” shall have the meaning set forth in Article II.





--------------------------------------------------------------------------------




“Collateral Deposit Account” shall have the meaning set forth in Section 7.1(a).
“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.
“Commercial Tort Claims” means the existing commercial tort claims (as that term
is defined in Article 9 of the UCC) of the Grantors.
“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.
“Commodity Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
commodity intermediary holding such Grantor’s assets, including funds and
commodity contracts, and the Administrative Agent with respect to collection and
control of all deposits, commodity contracts and other balances held in a
Commodity Account maintained by any Grantor with such commodity intermediary.
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) under any Requirement of Law in or relating to copyrights and all mask
works, database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.
“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
banking institution holding such Grantor’s funds, and the Administrative Agent
with respect to collection and control of all deposits and balances held in a
deposit account maintained by such Grantor with such banking institution.
“Document” shall have the meaning set forth in Article 9 of the UCC.
“Effective Date” means the date of this Security Agreement.
“Equipment” shall have the meaning set forth in Article 9 of the UCC.
“Event of Default” means an event described in Section 5.1.
“Excluded Assets” means:
(a)
any Equity Interest in a Domestic Subsidiary representing more than 65% of the
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) of each Domestic Subsidiary that is a FSHCO
(other than any Excluded Subsidiary pursuant to clause (b) of the definition
thereof in the Credit Agreement) (which,



2



--------------------------------------------------------------------------------




for the avoidance of doubt, does not include 100% of the issued and outstanding
Equity Interests not entitled to vote);
(b)
(i) any Equity Interest in a Foreign Subsidiary that is subject to a pledge
under another Security Agreement in effect in favor of the Administrative Agent
and (ii) any Equity Interest in a Significant Foreign Subsidiary that is a
First-Tier Foreign Subsidiary representing more than 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) (which, for the avoidance of doubt, does not include 100%
of the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary);

(c)
any Equity Interests in a Person to the extent (i) a Lien thereon is prohibited
by the organizational documents of such Person without the consent of one or
more third parties (provided that such third parties are not affiliates of any
Grantor or Group member) and such consent has not been obtained after using
commercially reasonable efforts to do so, or (ii) such Equity Interests are
otherwise pledged to secure obligations of a Grantor pursuant to a joint venture
arrangement permitted under the Credit Agreement;

(d)
any rights or interests in any agreement, lease, permit or license agreement, or
other property or assets, in each case, to the extent that and for so long as
the creation of a Lien on such assets would (i) under the express terms thereof,
result in a breach of the terms thereof or constitute a default thereunder, (ii)
under the express terms thereof, create a right of termination in favor of any
party thereunder (other than a Grantor), (iii) would require the consent of a
Governmental Authority with jurisdiction over such asset or property, in each
case which has not been obtained, or (iv) violate any Requirement of Law, in
each case for the foregoing subclauses (i), (ii) and (iii), other than to the
extent such term has been waived by the applicable party or Governmental
Authority, as applicable or would be rendered ineffective pursuant to Section
9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC of any
relevant jurisdiction or any other applicable law, provided that, immediately
upon the ineffectiveness, lapse or termination or any such express term, such
asset shall automatically cease to constitute “Excluded Assets”;

(e)
any Excluded Deposit Account;

(f)
any Intellectual Property;

(g)
any real property of any Grantor (whether owned or leased) and any Fixtures
attached thereto;

(h)
any property in which a Lien can only be perfected by action with respect to a
certificate of title;

(i)
any property or assets subject to a Lien securing purchase money indebtedness or
similar arrangements permitted to be incurred pursuant to Section 6.02(f) of the
Credit Agreement to the extent that if the contract or other agreement in which
such Lien is granted (or the documentation providing for such indebtedness or
other similar arrangement) validly prohibits the creation of any other Lien on
such property or asset or if such contract or other agreement would be breached
or give any party (other than any grantor) the right to termination of such
contract or agreement as a result of creation of such security interest or Lien;



3



--------------------------------------------------------------------------------




(j)
Excluded Commercial Tort Claims;

(k)
Excluded Letter-of-Credit Rights;

(l)
any Equity Interests or assets in any Excluded Subsidiary;

(m)
any assets requiring perfection through control (other than Deposit Accounts
(other than any Excluded Deposit Account), Securities Accounts, or Commodity
Accounts and certificated capital stock of any Grantor or any of their
subsidiaries not otherwise constituting Excluded Assets); and

(n)
to the extent not otherwise listed above as Excluded Assets, those assets of a
Grantor with respect to which, in the sole discretion of the Administrative
Agent, the burdens, costs or consequences of obtaining and/or perfecting a Lien
on such assets are excessive in view of the benefits to be obtained by the
Secured Parties;

provided, that Excluded Assets shall not include any right to receive proceeds
from the sale or other disposition of Excluded Assets, any proceeds, products,
substitutions or replacements of any Excluded Assets (unless such rights,
proceeds, products, substitutions or replacements independently constitute
Excluded Assets), all of which shall expressly be Collateral (which Collateral,
for the avoidance of doubt, may be used, reinvested, or otherwise applied by the
applicable Grantors as permitted by the Credit Agreement). In addition, to the
extent that such property constitutes Excluded Assets due to the failure of any
Grantor to obtain consent as described in paragraph (i) of clause (c) or clause
(d), such grantor shall use its commercially reasonable efforts to obtain such
consent, and, upon obtaining such consent, such property shall cease to
constitute Excluded Assets.
“Excluded Commercial Tort Claims” means any Commercial Tort Claim of which the
value of damages under such claim does not exceed $500,000 at any time,
individually; provided that the total value of all Commercial Tort Claims does
not exceed in aggregate at any time $750,000.
“Excluded Letter-of-Credit Rights” means any Letter-of-Credit Right the value of
which does not exceed $250,000 at any time, individually; provided that the
total value of such rights does not exceed in aggregate at any time $500,000.
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
“Fixtures” shall have the meaning set forth in Article 9 of the UCC.
“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.
“Goods” shall have the meaning set forth in Article 9 of the UCC.
“Industrial Designs” means all right, title and interest (and all related IP
Ancillary Rights) under any Requirement of Law in or relating to registered
industrial designs and industrial design applications.
“Instruments” shall have the meaning set forth in Article 9 of the UCC.
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto,


4



--------------------------------------------------------------------------------




including, without limitation, all Copyrights, Patents, Industrial Designs,
Software, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.
“Inventory” shall have the meaning set forth in Article 9 of the UCC.
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property
throughout the world, including all rights to sue or recover at law or in equity
for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right throughout the world.
“IP License” means all contractual obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.
“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.
“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.
“Material Collateral Locations” shall have the meaning set forth in Section 3.4.
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.
“Proceeds” shall have the meaning set forth in Article 9 of the UCC.
“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.
“Required Secured Parties” means (a) prior to an acceleration of the Obligations
under the Credit Agreement, the Required Lenders, (b) after an acceleration of
the Obligations under the Credit Agreement but prior to the date upon which the
Credit Agreement has terminated by its terms and all of the obligations


5



--------------------------------------------------------------------------------




thereunder have been Paid in Full, Lenders holding in the aggregate at least a
majority of the total of the Aggregate Credit Exposure, and (c) after the Credit
Agreement has terminated by its terms and all of the Obligations thereunder have
been Paid in Full (whether or not the Obligations under the Credit Agreement
were ever accelerated), the Secured Parties holding in the aggregate at least a
majority of the aggregate net early termination payments and all other amounts
then due and unpaid from any Grantor to the Secured Parties in respect of the
Secured Obligations, as determined by the Administrative Agent in its reasonable
discretion; provided that, as long as there are less than three (3) Lenders,
Required Secured Parties shall mean all Lenders.
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
“Securities Account” shall have the meaning set forth in Article 8 of the UCC.
“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
securities intermediary holding such Grantor’s assets, including funds and
securities, and the Administrative Agent with respect to collection and control
of all deposits, securities and other balances held in a securities account
maintained by any Grantor with such securities intermediary.
“Security” shall have the meaning set forth in Article 8 of the UCC.
“Security Agreement Supplement” shall mean any Security Agreement Supplement to
this Security Agreement in substantially the form of Annex I hereto executed by
a Person that becomes a Grantor under this Security Agreement after the date
hereof.
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.
“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
“Trade Secrets” mean all right, title and interest (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to proprietary,
confidential and/or non-public information, however documented, including but
not limited to confidential ideas, know-how, concepts, methods, processes,
formulae, reports, data, customer lists, mailing lists, business plans and all
other trade secrets.


6



--------------------------------------------------------------------------------




“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any reference herein to Articles, Sections,
Annexes, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement (including
as amended pursuant to any Exhibit Amendment delivered to the Administrative
Agent and supplemented by any Security Agreement Supplement delivered to the
Administrative Agent).
ARTICLE II
GRANT OF SECURITY INTEREST
Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under all personal
property and assets, whether now owned by or owing to, or hereafter acquired by
or arising in favor of such Grantor (including under any trade name or
derivations thereof), and whether owned or consigned by or to, or leased from or
to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:
(a)    all Accounts;
(b)    all Chattel Paper;
(c)    all Documents (other than title documents with respect to motor
vehicles);
(d)    all Equipment;
(e)    all General Intangibles;
(f)    all Goods;
(g)    all Instruments;
(h)    all Inventory;
(i)    all Investment Property;
(j)    all cash or cash equivalents;
(k)    all Letter-of-Credit Rights (other than Excluded Letter-of-Credit
Rights);
(l)     and Supporting Obligations;
(m)    all Deposit Accounts with any bank or other financial institution;
(n)    all Commodity Accounts;
(o)    all Securities Accounts;


7



--------------------------------------------------------------------------------




(p)    all Commercial Tort Claims (other than Excluded Commercial Tort Claims);
and
(q)    except to the extent such property constitutes Excluded Assets, all
accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;
to secure the prompt and complete payment and performance of the Secured
Obligations; provided however, that Collateral (and each defined term used in
the definition of “Collateral”) shall not include any Excluded Assets; and
provided further, that if and when any property shall cease to be Excluded
Assets, such property shall be deemed at all times from and after such date to
constitute Collateral.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Grantor represents and warrants, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement represents and warrants (after giving effect to supplements, if any,
to each of the Exhibits hereto with respect to such Grantor as attached to such
Security Agreement Supplement), to the Administrative Agent and the other
Secured Parties that:
Section 3.1    Title, Authorization, Validity, Enforceability, Perfection and
Priority. Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, except for minor irregularities or
deficiencies in title that, individually or in the aggregate, do not materially
interfere with any Grantor’s ability to conduct its business as currently
conducted or to utilize such property for its intended purpose, free and clear
of all Liens except for Liens permitted under Section 4.1(e), and has full power
and authority to grant to the Administrative Agent the security interest in the
Collateral pursuant hereto. The execution and delivery by such Grantor of this
Security Agreement has been duly authorized by proper corporate, limited
liability company, partnership, or other similar organizational actions, as
applicable, of such Grantor, and this Security Agreement constitutes a legal
valid and binding obligation of such Grantor and creates a security interest
which is enforceable against such Grantor in all Collateral it now owns or
hereafter acquires, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. When financing statements have been filed in
the appropriate offices against such Grantor in the locations listed on Exhibit
E, the Administrative Agent will have a fully perfected first priority security
interest in that Collateral of such Grantor in which a security interest may be
perfected by filing, and otherwise subject only to Liens permitted under Section
4.1(e).
Section 3.2    Type and Jurisdiction of Organization, Organizational and
Identification Numbers. As of the Effective Date, the type of entity of such
Grantor, its state of organization, the organizational number issued to it by
its state of organization and its federal employer identification number are set
forth on Exhibit A.
Section 3.3    Principal Location. As of the Effective Date, such Grantor’s
mailing address and the location of its primary place of business (if it has
only one) or its chief executive office (if it has more than one place of
business), are disclosed on Exhibit A; such Grantor has no other primary places
of business except those set forth on Exhibit A (or as otherwise disclosed to
the Administrative Agent pursuant to Section 4.1(g)).


8



--------------------------------------------------------------------------------




Section 3.4    Collateral Locations. As of the Effective Date, all of such
Grantor’s locations where Collateral with an aggregate book value of $500,000 or
more (other than (i) Collateral in use, transit or at a customer location or
work site, (ii) Collateral which is being replaced or repaired, or (iii)
Collateral consisting of Deposit Accounts, Commodity Accounts and Securities
Accounts) is located (each, a “Material Collateral Location”) are listed on
Exhibit A. All of said locations are owned by such Grantor except for locations
(i) which are leased by the Grantor as lessee and designated on Part VII(b) of
Exhibit A, (ii) at which Inventory is held in a public warehouse or is otherwise
held by a bailee or on consignment as designated in Part VII(c) of Exhibit A,
and (iii) at which Inventory or Equipment is located on a customer’s leased or
fee owned property.
Section 3.5    Inventory. With respect to any of its Inventory scheduled or
listed on the most recent Collateral Report, except as specifically disclosed on
such Collateral Report, (a) such Inventory (other than Inventory in transit or
at a customer location or work site or being replaced or repaired) is located
either at a Material Collateral Location set forth on Exhibit A (or as otherwise
disclosed to the Administrative Agent pursuant to Section 4.1(g)), or it has an
aggregate book value less than $500,000, (b) such Grantor has good, indefeasible
and merchantable title to such Inventory and such Inventory is not subject to
any Lien or security interest whatsoever except for Liens permitted under
Section 6.02 of the Credit Agreement, (c) such Inventory is Eligible Inventory,
(d) such Inventory has been produced in accordance with the Federal Fair Labor
Standards Act of 1938, as amended, and all rules, regulations and orders
thereunder, (e) such Inventory is not subject to any licensing, patent, royalty,
trademark, trade name or copyright agreements with any third parties which would
require any consent of any third party upon sale or disposition of that
Inventory or the payment of any monies to any third party upon such sale or
other disposition, and (f) the completion of manufacture, sale or other
disposition of such Inventory by the Administrative Agent following an Event of
Default shall not require the consent of any Person and shall not constitute a
breach or default under any contract or agreement to which such Grantor is a
party or to which such property is subject.
Section 3.7    Deposit Accounts, Commodity Accounts and Securities Accounts. As
of the Effective Date, all of such Grantor’s Deposit Accounts, Commodity
Accounts and Securities Accounts are listed on Exhibit B.
Section 3.8    Exact Names. Except to the extent changed and notified to the
Administrative Agent in accordance with Section 4.14 and the terms hereof, such
Grantor’s name in which it has executed this Security Agreement is the exact
name as it appears in such Grantor’s organizational documents, as amended, as
filed with such Grantor’s jurisdiction of organization. Except to the extent
otherwise disclosed to the Administrative Agent, such Grantor has not, during
the past five (5) years, been known by or used any other corporate or fictitious
name, or been a party to any merger or consolidation.
Section 3.9    Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor with an individual
face value of $250,000. To the extent reasonably requested by the Administrative
Agent in writing, Grantor will take such reasonably necessary or desirable
actions to protect and perfect the Administrative Agent’s Lien on each item
listed on Exhibit C (including the delivery of all originals and the placement
of a legend on all Chattel Paper as required hereunder). Upon taking such
action, the Administrative Agent will have a fully perfected first priority
security interest in the Collateral listed on Exhibit C, subject only to Liens
permitted under Section 4.1(e);.
Section 3.10    Accounts and Chattel Paper.
(a)    The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all material respects in all records


9



--------------------------------------------------------------------------------




of such Grantor relating thereto and in all invoices and Collateral Reports with
respect thereto furnished to the Administrative Agent by such Grantor from time
to time. As of the time when each Account or each item of Chattel Paper arises,
such Grantor shall be deemed to have represented and warranted that such Account
or Chattel Paper, as the case may be, and all records relating thereto, are
genuine and in all material respects what they purport to be.
(b)    With respect to its Accounts, except as specifically disclosed on the
most recent Collateral Report, (i) all Accounts, as applicable; (ii) all
Accounts represent bona fide sales of Inventory or rendering of services to
Account Debtors in the ordinary course of such Grantor’s business and are not
evidenced by a judgment, Instrument or Chattel Paper; (iii) there are no
material setoffs, claims or disputes existing or, to such Grantor’s Knowledge,
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by such Grantor in the ordinary course of its
business for prompt payment and disclosed to the Administrative Agent; (iv) to
such Grantor’s Knowledge, there are no facts, events or occurrences which
materially impair the validity or enforceability thereof or could reasonably be
expected to materially reduce the amount payable thereunder as shown on such
Grantor’s books and records and any invoices, statements and Collateral Reports
with respect thereto; and (v) such Grantor has no Knowledge that any Account
Debtor has become insolvent or is generally unable to pay its debts as they
become due.
(c)    In addition, except as specifically disclosed on the most recent
Collateral Report, with respect to all of its Accounts, (i) the amounts shown on
all invoices, statements and Collateral Reports with respect thereto are
actually and absolutely owing to such Grantor as indicated thereon and are not
in any way contingent; (ii) no payments have been or shall be made thereon
except payments immediately delivered to a Collateral Deposit Account as
required pursuant to Section 7.1; and (iii) to such Grantor’s Knowledge, all
Account Debtors have the capacity to contract.
Section 3.11    Filing Requirements. As of the Effective Date, none of the
Collateral owned by it is of a type for which security interests or liens may be
perfected by filing under any federal statute.
Section 3.12    No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated (by a filing authorized by the secured
party in respect thereof) naming such Grantor as debtor has been filed or is of
record in any jurisdiction except for financing statements or security
agreements (a) naming the Administrative Agent on behalf of the Secured Parties
as the secured party and (b) in respect of Liens permitted under Section 4.1(e).
Section 3.13    Pledged Collateral.
(a)    Exhibit D sets forth a complete and accurate list of all Pledged
Collateral owned by such Grantor. Such Grantor is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit D as
being owned by it, free and clear of any Liens, except for any Liens permitted
under Section 4.1(e). Such Grantor further represents and warrants that (i) all
Pledged Collateral owned by it constituting an Equity Interest has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, are fully paid and non-assessable, (ii) with respect
to any certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Administrative Agent so
that the


10



--------------------------------------------------------------------------------




Administrative Agent may take steps to perfect its security interest therein as
a General Intangible, (iii) all such Pledged Collateral held by a securities
intermediary is covered by a Securities Account Control Agreement among such
Grantor, the securities intermediary and the Administrative Agent pursuant to
which the Administrative Agent has Control and (iv) all Pledged Collateral which
represents Indebtedness owed to such Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer and such issuer is not in
default thereunder.
(b)    In addition, (i) none of the Pledged Collateral owned by it has been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.
(c)    Except as set forth in Exhibit D (as such Exhibit may be updated from
time to time to reflect changes resulting from transactions permitted under the
Loan Documents), such Grantor owns 100% of the issued and outstanding Equity
Interests which constitute Pledged Collateral owned by it and none of the
Pledged Collateral which represents Indebtedness owed to such Grantor is
subordinated in right of payment to other Indebtedness or subject to the terms
of an indenture.
ARTICLE IV
COVENANTS
From the date of this Security Agreement and thereafter until this Security
Agreement is terminated pursuant to the terms hereof, each Grantor party hereto
as of the date hereof agrees, and from and after the effective date of any
Security Agreement Supplement applicable to any additional Grantor (and after
giving effect to amendments, if any, to each of the Exhibits hereto pursuant to
an exhibit amendment delivered by a Grantor in the form attached as Exhibit F
hereto (an “Exhibit Amendment”)) and thereafter until this Security Agreement is
terminated pursuant to the terms hereof, each such additional Grantor agrees
that:
Section 4.1    General.
(a)    Collateral Records. Such Grantor will comply with the requirements of
Section 5.06 of the Credit Agreement with respect to the Collateral owned by it.
(b)    Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in writing in order to maintain a first
perfected security interest (subject to the Liens permitted by Section 4.1(e))
in and, if applicable, Control of, the Collateral owned by such Grantor. Any
financing statement filed by the Administrative Agent may be filed in any filing
office in any UCC jurisdiction and may (i) indicate such Grantor’s Collateral by
any description which reasonably approximates the description contained in this
Security Agreement, and (ii) contain any other information


11



--------------------------------------------------------------------------------




required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor. Such Grantor also agrees to
furnish any such information described in the foregoing sentence to the
Administrative Agent promptly upon written request. Such Grantor also ratifies
its authorization for the Administrative Agent to have filed in any UCC
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.
(c)    Further Assurances. Subject to the limitations set forth in the Credit
Agreement, such Grantor will, upon the reasonable written request of the
Administrative Agent, furnish to the Administrative Agent, statements and
schedules further identifying and describing the Collateral owned by it and such
other reports and information in connection with its Collateral as the
Administrative Agent may reasonably request in writing, all in a level of detail
as the Administrative Agent may so reasonably request. Such Grantor also agrees
to take all actions reasonably necessary to defend title to the Collateral
against all Persons and to defend the security interest of the Administrative
Agent in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder.
(d)    Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions specifically
permitted pursuant to Section 6.05 of the Credit Agreement.
(e)    Liens. Such Grantor will not create, incur, or suffer to exist any Lien
on the Collateral owned by it except any Lien permitted under Section 6.02 of
the Credit Agreement.
(f)    Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party and
(ii) in respect of other Liens permitted under Section 4.1(e). Such Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of the Administrative Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.
(g)    Locations. Such Grantor will not maintain any Eligible Inventory or books
and records relating to any Eligible Accounts with a combined book value in
excess of $500,000 at any location other than (i) those Material Collateral
Locations listed on Exhibit A (other than (1) Inventory in use, transit or at a
customer location or work site and (2) Inventory subject to maintenance or
repair) or (ii) such locations as disclosed to the Administrative Agent pursuant
to Section 4.14.
(h)    Compliance with Terms. Such Grantor will perform and comply in all
material respects with all obligations in respect of the Collateral owned by it
and all agreements to which it is a party or by which it is bound relating to
such Collateral.
Section 4.2    Receivables.
(a)    Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, other than (i) discounts and adjustments that are
accounted for in the calculation of Eligible Accounts in accordance with the
Credit Agreement, and (ii) prior to the occurrence of an Event of Default,
reduction by a Grantor of the amount of Accounts in accordance with such
Grantor’s customary policies and in the ordinary course of business.


12



--------------------------------------------------------------------------------




(b)    Collection of Receivables. Except as otherwise provided in this Security
Agreement or other Loan Document, such Grantor will collect and enforce, at such
Grantor’s sole expense, all amounts due or hereafter due to such Grantor under
the Receivables owned by it in accordance with its present policies or in the
ordinary course of business, and at the Administrative Agent’s direction (if
given) during the continuation of an Event of Default, such Grantor will take
such action as the Administrative Agent may reasonably deem necessary or
advisable to enforce collection thereof.
(c)    Disclosure of Counterclaims on Receivables. If (i) any material discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
any Receivable owned by such Grantor exists or (ii) if, to the Knowledge of such
Grantor, any material dispute, setoff, claim, counterclaim or defense exists or
has been asserted or threatened with respect to any such Receivable, such
Grantor will promptly disclose such fact to the Administrative Agent in writing.
Such Grantor shall send the Administrative Agent a copy of each credit
memorandum in excess of $250,000 as soon as issued to the extent not reinvoiced
as a valid Receivable substantially contemporaneously with the issuance of such
credit memorandum, and such Grantor shall promptly report each credit memorandum
and each of the facts required to be disclosed to the Administrative Agent in
accordance with this Section 4.2(d) on the Borrowing Base Certificates submitted
by it.
(d)    Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper with an
individual value in excess of $250,000 in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.
Section 4.3    Inventory and Equipment; Goods.
(a)    Maintenance of Goods. Such Grantor shall comply with Section 5.05 of the
Credit Agreement with respect to its Inventory and Equipment and shall comply
with Sections 5.06 and 5.09 of the Credit Agreement with respect to its
Inventory.
(b)    Returned Inventory. If an Account Debtor returns any Inventory to such
Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and may in its discretion issue a credit
memorandum to the Account Debtor in the appropriate amount. Such Grantor shall
immediately report to the Administrative Agent any return involving an amount in
excess of $250,000. Each such report shall indicate the reasons for the returns
and the locations and condition of the returned Inventory. In the event any
Account Debtor returns Inventory to such Grantor when an Event of Default
exists, such Grantor, upon the request of the Administrative Agent, shall: (i)
hold the returned Inventory in trust for the Administrative Agent; (ii)
segregate all returned Inventory from all of its other property; (iii) dispose
of the returned Inventory solely according to the Administrative Agent’s written
instructions; and (iv) not issue any credits or allowances with respect thereto
without the Administrative Agent’s prior written consent. All returned Inventory
shall be subject to the Administrative Agent’s Liens thereon.
(c)    Inventory Generally. Such Grantor will comply with Sections 5.06 and 5.09
of the Credit Agreement with respect to its Inventory.
(d)    Equipment Liens. Such Grantor shall not permit any portion of its
Equipment to become a Fixture with respect to other personal property with
respect to which real or personal property the Administrative Agent does not
have a Lien.


13



--------------------------------------------------------------------------------




Section 4.4    Delivery of Instruments, Securities, Chattel Paper and Documents.
Such Grantor will (a) deliver to the Administrative Agent immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities and Instruments constituting Collateral owned by it (if any then
exist), (b) hold in trust for the Administrative Agent upon receipt and
immediately thereafter deliver to the Administrative Agent any such Chattel
Paper, Securities and Instruments constituting Collateral, (c) upon the
Administrative Agent’s request, deliver to the Administrative Agent (and
thereafter hold in trust for the Administrative Agent upon receipt and
immediately deliver to the Administrative Agent) any Document evidencing or
constituting Collateral and (d) promptly upon the Administrative Agent’s
request, deliver to the Administrative Agent a duly executed Exhibit Amendment
to this Security Agreement, in the form of Exhibit F, pursuant to which such
Grantor will pledge such additional Collateral. Such Grantor hereby authorizes
the Administrative Agent to attach each Amendment to this Security Agreement and
agrees that all additional Collateral owned by it set forth in such Amendments
shall be considered to be part of the Collateral.
Section 4.5    Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time as requested in writing by the
Administrative Agent to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Administrative Agent granted pursuant to this Security
Agreement and register the Administrative Agent as the registered owner thereof
on the books and records of the issuer. With respect to any Pledged Collateral
owned by it, such Grantor will take any actions reasonably necessary to cause
(a) the issuers of uncertificated securities which are Pledged Collateral and
(b) any securities intermediary which is the holder of any such Pledged
Collateral, to cause the Administrative Agent to have and retain Control over
such Pledged Collateral. Without limiting the foregoing, such Grantor will, with
respect to any such Pledged Collateral held with a securities intermediary,
cause such securities intermediary to enter into a Securities Account Control
Agreement with the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, giving the Administrative Agent
Control.
Section 4.6    Pledged Collateral.
(a)    Changes in Capital Structure of Issuers. Except as permitted by the
Credit Agreement, such Grantor will not (i) permit or suffer any issuer of an
Equity Interest constituting Pledged Collateral owned by it to dissolve, merge,
liquidate, retire any of its Equity Interests or other Instruments or Securities
evidencing ownership, reduce its capital, sell or encumber all or substantially
all of its assets (except for Liens permitted under Section 4.1(e) and sales of
assets permitted under Section 4.1(d)) or merge or consolidate with any other
entity, or (ii) vote any such Pledged Collateral in favor of any of the
foregoing.
(b)    Issuance of Additional Securities. Such Grantor will not permit or suffer
the issuer of an Equity Interest owned by it constituting Pledged Collateral to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor or as otherwise permitted by the Credit
Agreement.
(c)    Exercise of Rights in Pledged Collateral.
(i)    Without in any way limiting the foregoing and subject to clause (ii)
below, such Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral


14



--------------------------------------------------------------------------------




owned by it for all purposes not expressly inconsistent with this Security
Agreement, the Credit Agreement or any other Loan Document; provided however,
that no vote or other right shall be exercised or action taken which would have
the effect of impairing the rights of the Administrative Agent in respect of
such Pledged Collateral, unless otherwise permitted under the Credit Agreement;
(ii)    Such Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default,
without notice, to exercise all voting rights or other rights relating to the
Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting such Pledged Collateral as
if it were the absolute owner thereof; and
(iii)    Such Grantor shall be entitled to collect and receive for its own use
all cash dividends and interest paid in respect of the Pledged Collateral owned
by it to the extent not in violation of the Credit Agreement.


(d)    Interests in Limited Liability Companies and Limited Partnerships. Each
Grantor agrees that no ownership interests in a limited liability company or a
limited partnership which are included within the Collateral owned by such
Grantor shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction unless such Grantor shall have first obtained the
prior written consent of the Administrative Agent and such Equity Interests are
promptly (and pledged and delivered to the Administrative Agent (promptly and in
any event within ten (10) Business Days of the issuance of such Equity Interests
or change to the organizational documents of a Grantor which has the result of
expressing that the Equity Interests constitute securities under Article 8 of
the UCC of the applicable jurisdiction), and such Grantor delivers an Exhibit
Amendment to the Administrative Agent identifying such new Equity Interests as
Pledged Collateral pursuant to the terms of this Agreement.
Section 4.7    Commercial Tort Claims. Such Grantor shall promptly, and in any
event within ten (10) Business Days after the same is acquired by it, notify the
Administrative Agent of any Commercial Tort Claim acquired by it where the
amount of damages reasonably expected to be claimed is in excess of $500,000
and, unless the Administrative Agent otherwise consents, such Grantor shall
enter into an Exhibit Amendment to this Security Agreement, in the form of
Exhibit F, granting to Administrative Agent a first priority security interest
in such Commercial Tort Claim.
Section 4.8    Letter-of-Credit Rights. If such Grantor is or becomes the
beneficiary of a letter of credit with a face or stated amount in excess of
$250,000, it shall promptly, and in any event within ten (10) Business Days
after becoming a beneficiary, notify the Administrative Agent thereof and use
commercially reasonable efforts to cause the issuer and/or confirmation bank to
(i) consent to the assignment of any Letter-of-Credit Rights to the
Administrative Agent and (ii) agree to direct all payments thereunder to a
Deposit Account at the Administrative Agent or subject to a Deposit Account
Control Agreement for application to the Secured Obligations, in accordance with
Section 5.14 of the Credit Agreement, all in form and substance reasonably
satisfactory to the Administrative Agent.
Section 4.9    Federal, State or Municipal Claims. Such Grantor will promptly
notify the Administrative Agent of any Collateral which constitutes a material
claim against the United States government or any state or local government or
any instrumentality or agency thereof, the assignment of which claim is
restricted by federal, state or municipal law.
Section 4.10    No Interference. Such Grantor agrees that it will not interfere
with any right, power and remedy of the Administrative Agent provided for in
this Security Agreement or now or hereafter existing


15



--------------------------------------------------------------------------------




at law or in equity or by statute or otherwise, or the exercise or beginning of
the exercise by the Administrative Agent of any one or more of such rights,
powers or remedies.
Section 4.11    Insurance.
(a)    Such Grantor shall comply with Section 5.10 of the Credit Agreement with
respect to its insurance coverage.
(b)    Such insurance policies shall name the Administrative Agent (for the
benefit of the Administrative Agent and the other Secured Parties) as an
additional insured or as lender loss payee, as applicable, and shall contain
lender loss payable clauses, through endorsements in form and substance
reasonably satisfactory to the Administrative Agent, which provide that: (i) all
proceeds thereunder with respect to any Collateral shall be payable to the
Administrative Agent; (ii) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy; and
(iii) such policy and lender loss payable clauses may be canceled, amended, or
terminated only upon at least thirty (30) days’ prior written notice given to
the Administrative Agent; provided that, any insurance proceeds received by the
Administrative Agent as a result of the foregoing provisions shall be subject to
the prepayment provisions of Section 2.12 of the Credit Agreement, including the
Borrower’s reinvestment rights, and if not required to be prepaid thereunder,
will be promptly returned to the Borrower.
(c)    All premiums on any such insurance shall be paid when due by such Grantor
and the Borrower shall deliver copies of the policies for such insurance to the
Administrative Agent upon its reasonable request. If such Grantor fails to
obtain any insurance as required by this Section, the Administrative Agent may
obtain such insurance at the Borrower’s expense. By purchasing such insurance,
the Administrative Agent shall not be deemed to have waived any Default arising
from the Grantor’s failure to maintain such insurance or pay any premiums
therefor.
Section 4.12    Collateral Access Agreements. Following the Effective Date,
either: (a) such Grantor shall use commercially reasonable efforts to obtain a
Collateral Access Agreement, from the lessor of each leased property, mortgagee
of owned property or bailee or consignee with respect to any warehouse,
processor or converter facility or other location where Collateral is stored or
located to the extent that (i) the value of Collateral stored or located at any
such individual location is in excess of $1,000,000 or (ii) the aggregate value
of Collateral stored or located at all such locations is in excess of
$2,000,000, in each case, whether on the Effective Date or thereafter, which
Collateral Access Agreement shall provide access rights, contain a waiver or
subordination of all Liens or claims that the landlord, mortgagee, bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Administrative
Agent; or (b) with respect to such locations or warehouse space leased for which
such Grantor is required to obtain and deliver to the Administrative Agent a
Collateral Access Agreement pursuant to clauses (h) and (i) in the definition of
Eligible Inventory as of the Effective Date (or, if later, as of the date such
location is acquired or leased), but has not done so, such Grantor (or the
Borrower Representative on behalf of such Grantor) shall promptly deliver a
written notification to the Administrative Agent specifying that it has not
obtained such Collateral Access Agreement and the Eligible Inventory at that
location shall be subject to such Rent Reserves as the Administrative Agent may
establish in accordance with the Credit Agreement. Such Grantor shall timely and
fully pay and perform its obligations under all leases and other agreements with
respect to each leased location or third party warehouse where any Collateral is
or may be located.
Section 4.13    Control Agreements. Within sixty (60) days of the Effective Date
(or such later date as the Administrative Agent may agree to in its sole
discretion), such Grantor will provide to the


16



--------------------------------------------------------------------------------




Administrative Agent, a Deposit Account Control Agreement, a Securities Account
Control Agreement or a Commodity Account Control Agreement, as applicable, for
each Deposit Account, Securities Account and Commodity Account (other than any
Excluded Deposit Account) existing on the Effective Date for which a control
agreement has not been delivered as of the Effective Date or evidence reasonably
satisfactory to the Administrative Agent that such Deposit Account, Securities
Account or Commodity Account has been closed and the remaining balance thereof,
if any, has been transferred to an account held with JPMCB. For each Deposit
Account, Securities Account or Commodity Account (other than any Excluded
Deposit Account) opened after the Effective Date, such Grantor will provide a
Deposit Account Control Agreement, a Securities Account Control Agreement or a
Commodity Account Control Agreement, as applicable, within ten (10) Business
Days (or such later date as the Administrative Agent agrees to in its sole
discretion) after the opening of such Deposit Account, Securities Account or
Commodity Account. Pursuant to such control agreements, in form and substance
reasonably satisfactory to the Administrative Agent, such Grantor will cause the
depository bank that maintains such Deposit Account, securities intermediary
that maintains such Securities Account, or the commodity intermediary that
maintains such Commodity Account, as applicable, to agree to comply at any time
with instructions from the Administrative Agent to such depository bank,
securities intermediary or commodities intermediary directing the disposition of
funds from time to time credited to such Deposit Account, Securities Account or
Commodity Account, without further consent of such Grantor, and take such other
action as the Administrative Agent may approve in order to perfect the
Administrative Agent’s security interest in such Deposit Account, Securities
Account or Commodity Account. The Administrative Agent agrees with such Grantor
that the Administrative Agent will not provide any instructions directing the
disposition of funds from time to time credited to any Deposit Account,
Securities Account or Commodity Account or withhold any withdrawal rights from
such Grantor with respect to funds from time to time credited to any Deposit
Account, Securities Account or Commodity Account (in each case, except as set
forth in Article VII) unless, at the time thereof, an Activation Period is in
effect.
Section 4.14    Change of Name or Location; Change of Fiscal Year. Such Grantor
shall not (a) change its name as it appears in official filings in the state of
its incorporation or organization, (b) change its chief executive office or
principal place of business, or any Material Collateral Locations with Eligible
Inventory or books and records related to Eligible Accounts with a combined book
value in excess of $500,000, (c) change the type of entity that it is, (d)
change its organization identification number, if any, issued by its state of
incorporation or other organization, or (e) change its state of incorporation or
organization, in each case, unless the Administrative Agent shall have received
at least five (5) days’ prior written notice of such change (or such earlier
notice as the Administrative Agent agrees to in its sole discretion) and, prior
to such change, any reasonable action requested by the Administrative Agent in
connection therewith has been completed or taken (including any action to
continue the perfection of any Liens in favor of the Administrative Agent, on
behalf of the Secured Parties, in any Collateral); provided, that, for purposes
of the foregoing clauses (a) (solely with respect to such Grantor’s chief
executive office) and (e), such new location shall be in the continental U.S.
Each Grantor permits the filing under the Uniform Commercial Code and any other
applicable laws that are required in order for the Collateral to be made subject
to the Lien of the Administrative Agent in the manner and to the extent required
by this Agreement and the Credit Agreement and perfected with the same priority
as immediately prior to such change. Such Grantor shall not change its fiscal
year which currently ends on December 31.
Section 4.15    Additional Grantors. Each Grantor agrees to cause each Domestic
Subsidiary that is required to become a party to this Security Agreement
pursuant to Section 5.13 of the Credit Agreement to become a Grantor for all
purposes of this Security Agreement upon execution and delivery by such Domestic
Subsidiary of a Security Agreement Supplement. Upon the execution and delivery
of a Security Agreement Supplement by such Domestic Subsidiary, such Domestic
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and


17



--------------------------------------------------------------------------------




delivery of any instrument adding an additional Grantor as a party to this
Security Agreement shall not require the consent of any other Grantor under this
Security Agreement. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
hereunder.
ARTICLE V
EVENTS OF DEFAULT AND REMEDIES
Section 5.1    Events of Default. The occurrence of an “Event of Default” under,
and as defined in, the Credit Agreement shall constitute an Event of Default
hereunder.
Section 5.2    Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, with the concurrence or at the direction of the
Required Secured Parties, exercise any or all of the following rights and
remedies:
(i)    those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default;
(ii)    those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;
(iii)    give notice of sole control or any other instruction under any Deposit
Account Control Agreement, Securities Account Control Agreement, Commodity
Account Control Agreement or and other control agreement and take any action
therein with respect to such Collateral;
(iv)    without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and
(v)    concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral and, following such transfer and registration, exchange
certificates or instruments representing or evidencing Pledged Collateral for
certificates or instruments of smaller or larger denominations, exercise the
voting and all other rights as a holder with respect thereto, collect and
receive all cash dividends, interest, principal and other distributions made
thereon and to otherwise act with respect to the Pledged Collateral as a holder
thereof.
(b)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal


18



--------------------------------------------------------------------------------




law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.
(c)    The Administrative Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the other
Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases.
(d)    Upon the occurrence and during the continuance of an Event of Default,
until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the other Secured Parties), with respect
to such appointment without prior notice or hearing as to such appointment.
(e)    If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been Paid in Full, there remain Swap Agreement Obligations
outstanding, the Required Secured Parties may exercise the remedies provided in
this Section 5.2 upon the occurrence of any event which would allow or require
the termination or acceleration of any Swap Agreement Obligations pursuant to
the terms of the Swap Agreement.
(f)    Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.
(g)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer agree or would agree to do so.
Section 5.3    Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, each Grantor will:
(a)    assemble and make available to the Administrative Agent the Collateral
and all books and records relating thereto at any place or places specified by
the Administrative Agent, whether at a Grantor’s premises or elsewhere;


19



--------------------------------------------------------------------------------




(b)    permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy; and
(c)    at its own expense, cause the independent certified public accountants
then engaged by each Grantor to prepare and deliver to the Administrative Agent,
at any time, and from time to time, promptly upon the Administrative Agent’s
reasonable request, the following reports with respect to the applicable
Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all Accounts;
(iii) trial balances; and (iv) a test verification of such Accounts.
Section 5.4    Grant of Intellectual Property License. For the purpose of
enabling the Administrative Agent to exercise the rights and remedies under this
Article V with respect to Collateral, at such time as the Administrative Agent
shall be lawfully entitled to exercise such rights and remedies (including in
order to take possession of, collect, receive, assemble, process, appropriate,
remove, realize upon, sell, assign, convey, transfer or grant options to
purchase any Collateral), each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, an irrevocable, nonexclusive worldwide license (exercisable without
payment of royalty or other compensation to any Grantor), to use, license,
sublicense or practice any Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all Software and programs used for the compilation or printout
thereof and (b) irrevocably agrees that the Administrative Agent may sell any of
such Grantor’s Inventory directly to any Person, including, without limitation,
Persons that have previously purchased the Grantor’s Inventory from such Grantor
and in connection with any such sale or other enforcement of the Administrative
Agent’s rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may (but shall have no obligation to) finish any work in process and affix
any Trademark owned by or licensed to such Grantor and sell such Inventory as
provided herein. Notwithstanding the foregoing, nothing in this Agreement or any
Loan Document shall be construed to grant any Lien or security interest in the
Intellectual Property of any Grantor, and Intellectual Property shall remain at
all times Excluded Assets.
ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
Section 6.1    Account Verification. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may at any time in
its Permitted Discretion, in the Administrative Agent’s own name or in the name
of a nominee of the Administrative Agent, communicate (by mail, telephone,
facsimile or otherwise) with the Account Debtors of any such Grantor, parties to
contracts with any such Grantor and obligors in respect of Instruments of any
such Grantor to verify with such Persons, to the Administrative Agent’s
reasonable satisfaction, the existence, amount, terms of, and any other matter
relating to, Accounts, Instruments, Chattel Paper, payment intangibles and/or
other Receivables.
Section 6.2    Authorization for Administrative Agent to Take Certain Action.
(a)    Each Grantor irrevocably authorizes the Administrative Agent at any time
and from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its


20



--------------------------------------------------------------------------------




attorney in fact (i) to execute on behalf of such Grantor as debtor and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (ii) during the
continuance of an Event of Default, to endorse and collect any cash proceeds of
the Collateral, (iii) to file a carbon, photographic or other reproduction of
this Security Agreement (with such redactions as may be agreed between the
Administrative Agent and the Borrower Representative to any Schedules to this
Security Agreement) or any financing statement with respect to the Collateral as
a financing statement and to file any other financing statement or amendment of
a financing statement (which does not add new collateral or add a debtor) in
such offices as the Administrative Agent in its sole discretion deems necessary
or desirable to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with securities intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Administrative Agent
Control over such Pledged Collateral, (v) to apply the proceeds of any
Collateral received by the Administrative Agent to the Secured Obligations as
provided in Section 7.2, (vi) to discharge past due taxes, assessments, charges,
fees or Liens on the Collateral (except for such Liens that are permitted under
Section 4.1(e)), and (vii) when an Event of Default has occurred and is
continuing, to (A) contact Account Debtors for any reason, (B) demand payment or
enforce payment of the Receivables in the name of the Administrative Agent or
such Grantor and to endorse any and all checks, drafts, and other instruments
for the payment of money relating to the Receivables, (C) sign such Grantor’s
name on any invoice or bill of lading relating to the Receivables, drafts
against any Account Debtor of the Grantor, assignments and verifications of
Receivables, (D) exercise all of such Grantor’s rights and remedies with respect
to the collection of the Receivables and any other Collateral, (E) settle,
adjust, compromise, extend or renew the Receivables, (F) settle, adjust or
compromise any legal proceedings brought to collect Receivables, (G) prepare,
file and sign such Grantor’s name on a proof of claim in bankruptcy or similar
document against any Account Debtor of such Grantor, (H) prepare, file and sign
such Grantor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables, and (I) change the address
for delivery of mail addressed to such Grantor to such address as the
Administrative Agent may designate and to receive, open and dispose of all mail
addressed to such Grantor; and such Grantor agrees to reimburse the
Administrative Agent on demand for any reasonable and documented out-of-pocket
payment made or expense incurred by the Administrative Agent in connection with
any of the foregoing; provided that, this authorization shall not relieve such
Grantor of any of its obligations under this Security Agreement or under the
Credit Agreement.
(b)    All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, under this Section 6.2 are
solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers.
Section 6.3    PROXY. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN
SECTION 6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT
TO VOTE ANY OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO.
IN ADDITION TO THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT
OF THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE
RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A
HOLDER OF ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND


21



--------------------------------------------------------------------------------




VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY OF THE
PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.
Section 6.4    NATURE OF APPOINTMENT; LIMITATION OF DUTY. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER, ANY
OTHER SECURED PARTY, ANY OF THEIR AFFILIATES, OR ANY OF THEIR OR THEIR
AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE
SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE
LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.
ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS
Section 7.1    Collection of Receivables.
(a)    In accordance with Section 4.13, each Grantor shall execute and deliver
to the Administrative Agent Deposit Account Control Agreements for each Deposit
Account (other than any Excluded Deposit Account) maintained by such Grantor
into which all cash, checks or other similar payments relating to or
constituting payments made in respect of Receivables will be deposited (each, a
“Collateral Deposit Account”), which Collateral Deposit Accounts are identified
as such on Exhibit B. After the Effective Date, each Grantor will comply with
the terms of Section 4.13.
(b)    At no time during an Activation Period shall any Grantor remove any item
from a Collateral Deposit Account without the Administrative Agent’s prior
written consent. If any Grantor receives any proceeds of any Receivables, such
Grantor shall receive such payments as the Administrative Agent’s trustee, and
shall, promptly following receipt thereof, deposit all cash, checks or other
similar payments related to or constituting payments made in respect of
Receivables received by it to a Collateral Deposit Account. During an Activation
Period, the Administrative Agent shall hold and apply funds received into the
Collateral Deposit Account as provided by the terms of Section 7.2.
Section 7.2    Application of Proceeds; Deficiency. During an Activation Period:
(i) all amounts shall be deemed received by the Administrative Agent in
accordance with Section 2.19 of the Credit Agreement and shall be applied (and
allocated) by Administrative Agent in accordance with Section 2.11(b) of the
Credit Agreement; (ii) any proceeds of the Collateral shall be applied in the
order set forth in Section 2.19 of the Credit Agreement unless a court of
competent jurisdiction shall otherwise direct; (iii) the balance, if any, after
all of the Secured Obligations have been satisfied, shall be deposited by the
Administrative Agent into the Funding Account; and (iv) the Grantors shall
remain liable, jointly and severally, for any deficiency


22



--------------------------------------------------------------------------------




if the proceeds of any sale or disposition of the Collateral are insufficient to
pay all Secured Obligations, including any attorneys’ fees and other expenses
incurred by Administrative Agent or any other Secured Party to collect such
deficiency.
ARTICLE VIII
GENERAL PROVISIONS
Section 8.1    Waivers. Each Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made. To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to the Grantors, addressed as set forth in Article IX, at least ten (10)
days prior to (a) the date of any such public sale or (b) the time after which
any such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any other Secured Party arising out
of the repossession, retention or sale of the Collateral, except such as arise
solely out of the gross negligence or willful misconduct of the Administrative
Agent or such other Secured Party as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.
Section 8.2    Limitation on Administrative Agent’s and Other Secured Parties’
Duty with Respect to the Collateral. The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Administrative Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Administrative Agent or such other Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Administrative Agent (a) to fail to incur expenses deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (b) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(c) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (d) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j)


23



--------------------------------------------------------------------------------




to disclaim disposition warranties, such as title, possession or quiet
enjoyment, (k) to purchase insurance or credit enhancements to insure the
Administrative Agent against risks of loss, collection or disposition of
Collateral or to provide to the Administrative Agent a guaranteed return from
the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by the Administrative Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Administrative Agent in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 8.2 is to provide
non-exhaustive indications of what actions or omissions by the Administrative
Agent would be commercially reasonable in the Administrative Agent’s exercise of
remedies against the Collateral and that other actions or omissions by the
Administrative Agent shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 8.2. Without limitation upon the
foregoing, nothing contained in this Section 8.2 shall be construed to grant any
rights to any Grantor or to impose any duties on the Administrative Agent that
would not have been granted or imposed by this Security Agreement or by
applicable law in the absence of this Section 8.2.
Section 8.3    Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.
Section 8.4    Secured Party Performance of Debtor Obligations. Without having
any obligation to do so, the Administrative Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement and which obligation such Grantor shall fail to perform or pay within
ten (10) Business Days after receiving written notice from the Administrative
Agent requesting performance or payment thereof (it being understood that no
such request need be given (a) after the occurrence and during the continuance
of any Event of Default or (b) if such failure to perform or pay would
materially and adversely affect the perfection of any security interest granted
under this Security Agreement or would materially and adversely affect the value
of the applicable Collateral), and the Grantors shall reimburse the
Administrative Agent for any amounts paid by the Administrative Agent pursuant
to this Section 8.4. The Grantors’ obligation to reimburse the Administrative
Agent pursuant to the preceding sentence shall be a Secured Obligation payable
on demand, and in any event, within five (5) Business Days of such demand.
Section 8.5    Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.12, 4.13, 4.15, 5.3, or 8.6
or in Article VII will cause irreparable injury to the Administrative Agent and
the other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Administrative Agent or the other
Secured Parties to seek and obtain specific performance of other obligations of
the Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.5 shall be
specifically enforceable against the Grantors.


24



--------------------------------------------------------------------------------




Section 8.6    Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the other Secured Parties
unless such authorization is in writing signed by the Administrative Agent with
the consent or at the direction of the Required Secured Parties.
Section 8.7    No Waiver; Amendments; Cumulative Remedies. No delay or omission
of the Administrative Agent or any other Secured Party to exercise any right or
remedy granted under this Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or an acquiescence therein, and
any single or partial exercise of any such right or remedy shall not preclude
any other or further exercise thereof or the exercise of any other right or
remedy. No waiver, amendment or other variation of the terms, conditions or
provisions of this Security Agreement whatsoever shall be valid unless in
writing signed by the Administrative Agent with the concurrence or at the
direction of the Lenders required under Section 9.02 of the Credit Agreement and
then only to the extent in such writing specifically set forth. All rights and
remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to the Administrative Agent and the other
Secured Parties until the Secured Obligations have been Paid in Full.
Section 8.8    Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Security Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.
Section 8.9    Reinstatement. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
Section 8.10    Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all Persons that become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the


25



--------------------------------------------------------------------------------




Administrative Agent. No sales of participations, assignments, transfers, or
other dispositions of any agreement governing the Secured Obligations or any
portion thereof or interest therein shall in any manner impair the Lien granted
to the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, hereunder.
Section 8.11    Survival of Representations. All representations and warranties
of the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
Section 8.12    Taxes and Expenses. Any taxes (including income taxes) other
than Excluded Taxes payable or ruled payable by Federal or State authority in
respect of this Security Agreement shall be paid by the Grantors, together with
interest and penalties, if any. Section 9.03(a) of the Credit Agreement is
hereby incorporated herein by reference mutatis mutandis as if stated verbatim
herein as agreements and obligations of each Grantor.
Section 8.13    Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
Section 8.14    Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been Paid in
Full.
Section 8.15    Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.
Section 8.16    CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
Section 8.17    CONSENT TO JURISDICTION. EACH PARTY TO THIS SECURITY AGREEMENT
AND EACH OTHER SECURED PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK,
NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT AND EACH PARTY TO THIS SECURITY AGREEMENT AND EACH OTHER SECURED PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY
GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION.
Section 8.18    WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND
EACH OTHER SECURED PARTY HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN


26



--------------------------------------------------------------------------------




ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
Section 8.19    Indemnity. Each Grantor hereby agrees to the indemnity set forth
in Section 9.03 of the Credit Agreement, which is hereby incorporated as if
fully set forth herein, mutatis mutandis.
Section 8.20    Counterparts. This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart. Delivery of an executed counterpart of a signature
page of this Security Agreement by facsimile or other electronic transmission
(including, without limitation, an emailed .pdf) shall be effective as delivery
of a manually executed counterpart of this Security Agreement.
ARTICLE IX
NOTICES
Section 9.1    Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be given in accordance with Section 9.01 of
the Credit Agreement.
Section 9.2    Change in Address for Notices. Each of the Grantors, the
Administrative Agent and the other Secured Parties may change the address for
service of notice upon it by a notice in writing to the other parties.
ARTICLE X
THE ADMINISTRATIVE AGENT
JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the other
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.
[Signature Pages Follow]


27



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.
GRANTORS:
FRANK’S INTERNATIONAL, LLC
 
 
 
 
 
By:  /s/ Kyle McClure                                                 
 
Name: Kyle McClure
 
Title: Senior Vice President
 
 
 








 
BLACKHAWK GROUP HOLDINGS, LLC
 
 
 
 
 
By:  /s/ Scott A. McCurdy                                           
 
Name: Scott A. McCurdy
 
Title: President
 








 
 
 
FRANK’S INTERNATIONAL GP, LLC
 
 
 
 
 
By:  /s/ Kyle McClure                                                 
 
Name: Kyle McClure
 
Title: President and Chief Executive Officer
 
 
 








 
FRANK’S INTERNATIONAL, LP
 
 
 
By: FRANK’S INTERNATIONAL GP, LLC, its general partner
 
 
 
 
 
By:  /s/ Kyle McClure                                                 
 
Name: Kyle McClure
 
Title: President and Chief Executive Officer



Signature Page to the
Pledge and Security Agreement



--------------------------------------------------------------------------------




 








 
 
 
BLACKHAWK INTERMEDIATE HOLDINGS, LLC
 
 
 
 
 
By:  /s/ Scott A. McCurdy                                           
 
Name: Scott A. McCurdy
 
Title: President
 
 
 








 
 
 
BLACKHAWK SPECIALTY TOOLS, LLC
 
 
 
 
 
By:  /s/ Scott A. McCurdy                                           
 
Name: Scott A. McCurdy
 
Title: President
 
 
 








 
TRINITY TOOL RENTALS, L.L.C.
 
 
 
 
 
By:  /s/ Scott A. McCurdy                                           
 
Name: Scott A. McCurdy
 
Title: President





Signature Page to the
Pledge and Security Agreement



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
 
 
 
By:  /s/ Jorge Diaz Granados                                       
 
Name: Jorge Diaz Granados
 
Title: Authorized Officer









Signature Page to the
Pledge and Security Agreement



--------------------------------------------------------------------------------


EXHIBIT A to U.S. PLEDGE
AND SECURITY AGREEMENT




EXHIBIT A
NOTICE ADDRESS FOR ALL GRANTORS
INFORMATION AND COLLATERAL LOCATIONS OF FRANK’S INTERNATIONAL, LLC
I.Name of Grantor: Frank’s International, LLC
II.State of Incorporation or Organization: Texas
III.Type of Entity: Limited liability company
IV.Organizational Number assigned by State of Incorporation or Organization:
17602201521
V.Federal Identification Number: 76-0220152
VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

10260 Westheimer Road
Suite 700
Houston, TX 77042-3107
Attention: John Symington
Facsimile No: (281) 558-2980
VII.
Locations of Collateral:

(a)    Properties Owned by the Grantor:
Street Address
City
State
Zip
 
 
LA
 
 
 
LA
 



(b)
Properties Leased by the Grantor (Include Landlord’s Name):

Street Address
City
State
Zip
Owner
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
UT
 
Mosing Land and Cattle Company
 
 
UT
 
Mosing Land and Cattle Company
 
 
UT
 
Mosing Land and Cattle Company
 
 
UT
 
Mosing Land and Cattle Company
 
 
UT
 
Mosing Land and Cattle Company
 
 
PA
 
Mosing Land and Cattle Company
 
 
LA
 
Timco Real Estate, LLC
 
 
LA
 
Mercier Realty
 
 
LA
 
DMH Leasing
 
 
TX
 
Gramercy Park Apartments
 
 
OK
 
Davinion Properties, LLC
 
 
TX
 
SCI Joint Venture
 
 
TX
 
Southcoast Holdings



Exhibit A - 1
    

--------------------------------------------------------------------------------





 
 
TX
 
TC/JP Development, LLC
 
 
TX
 
Mosing Properties
 
 
TX
 
Joval, LLC
 
 
WY
 
Mosing Land and Cattle Company
 
 
WY
 
Mosing Land and Cattle Company
 
 
WY
 
Mosing Properties
 
 
TX
 
Timco Real Estate, LLC
 
 
TX
 
Donny Walker
 
 
TX
 
Donny Walker
 
 
LA
 
KBR Enterprises
 
 
LA
 
KBR Enterprises
 
 
LA
 
T&W Properties
 
 
LA
 
T&W Properties
 
 
LA
 
Trinity Investments
 
 
LA
 
Whitetail Enterprises, LLC
 
 
LA
 
DCD Properties, LLC
 
 
LA
 
Justin L. Mire
 
 
TX
 
8799 Crownhill , LP
 
 
TX
 
EDDR Joint Venture
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Queens Row
 
 
LA
 
Mosing Properties
 
 
LA
 
Mosing Land and Cattle Company
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Moaing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
LA
 
Mosing Ventures
 
 
TX
 
Mosing Ventures
 
 
TX
 
Mosing Ventures
 
 
TX
 
Mosing Ventures
 
 
TX
 
Mosing Land and Cattle Company





Exhibit A - 2



--------------------------------------------------------------------------------





(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

(include name of Warehouse Operator or other Bailee or Consignee): None.
INFORMATION AND COLLATERAL LOCATIONS OF BLACKHAWK GROUP HOLDINGS, LLC
I.Name of Grantor: Blackhawk Group Holdings, LLC
II.State of Incorporation or Organization: Delaware
III.Type of Entity: Limited liability company
IV.Organizational Number assigned by State of Incorporation or Organization:
5350507
V.Federal Identification Number: 46-2984904
VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

10260 Westheimer Road
Suite 700
Houston, TX 77042-3107
Attention: John Symington
Facsimile No:: (281) 558-2980
VII.
Locations of Collateral:

(a)    Properties Owned by the Grantor: None.
(b)    Properties Leased by the Grantor (Include Landlord’s Name): None.
(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

(include name of Warehouse Operator or other Bailee or Consignee): None.


INFORMATION AND COLLATERAL LOCATIONS OF FRANK’S INTERNATIONAL GP, LLC
I.Name of Grantor: Frank’s International GP, LLC
II.State of Incorporation or Organization: Delaware
III.Type of Entity: Limited liability company
IV.Organizational Number assigned by State of Incorporation or Organization:
5516366
V.Federal Identification Number: None.
VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

10260 Westheimer Road
Suite 700
Houston, TX 77042-3107
Attention: John Symington
Facsimile No:: (281) 558-2980
VII.Locations of Collateral:
(a)    Properties Owned by the Grantor: None.
(b)    Properties Leased by the Grantor (Include Landlord’s Name): None.
(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

(include name of Warehouse Operator or other Bailee or Consignee): None.


INFORMATION AND COLLATERAL LOCATIONS OF FRANK’S INTERNATIONAL, LP


Exhibit A - 3



--------------------------------------------------------------------------------





I.Name of Grantor: Frank’s International, LP
II.State of Incorporation or Organization: Delaware
III.Type of Entity: Limited partnership
IV.Organizational Number assigned by State of Incorporation or Organization:
5559788
V.Federal Identification Number: None.
VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

10260 Westheimer Road
Suite 700
Houston, TX 77042-3107
Attention: John Symington
Facsimile No:: (281) 558-2980
VII.
Locations of Collateral:

(a)    Properties Owned by the Grantor: None.
(b)    Properties Leased by the Grantor (Include Landlord’s Name): None.
(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

(include name of Warehouse Operator or other Bailee or Consignee): None.


INFORMATION AND COLLATERAL LOCATIONS OF BLACKHAWK INTERMEDIATE HOLDINGS, LLC
I.Name of Grantor: Blackhawk Intermediate Holdings, LLC
II.State of Incorporation or Organization: Delaware
III.Type of Entity: Limited liability company
IV.Organizational Number assigned by State of Incorporation or Organization:
5350508
V.Federal Identification Number: 46-2985015
VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

10260 Westheimer Road
Suite 700
Houston, TX 77042-3107
Attention: John Symington
Facsimile No:: (281) 558-2980
VII.
Locations of Collateral:

(a)    Properties Owned by the Grantor: None.
(b)    Properties Leased by the Grantor (Include Landlord’s Name): None.
(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

(include name of Warehouse Operator or other Bailee or Consignee): None.


INFORMATION AND COLLATERAL LOCATIONS OF BLACKHAWK SPECIALTY TOOLS, LLC
I.Name of Grantor: Blackhawk Specialty Tools, LLC
II.State of Incorporation or Organization: Texas


Exhibit A - 4



--------------------------------------------------------------------------------





III.Type of Entity: Limited liability company
IV.Organizational Number assigned by State of Incorporation or Organization:
12612360557
V.Federal Identification Number: 26-1236055
VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

10260 Westheimer Road
Suite 700
Houston, TX 77042-3107
Attention: John Symington
Facsimile No:: (281) 558-2980
VII.
Locations of Collateral:

(a)    Properties Owned by the Grantor: None.
(b)    Properties Leased by the Grantor (Include Landlord’s Name):
Street Address
City
State/ Country
Lessor/ Counterparty
 
 
LA
Trinity Investments
 
 
LA
KRB Enterprises
 
 
LA
Whitetail Enterprises, LLC
 
 
LA
T&W Properties
 
 
LA
T&W Properties
 
 
Mexico
Corporativo Carmen Business Center
 
 
Mexico
Mrs. Casilda magana Graniel
 
 
Mexico
Mrs. Yolando Magana Graniel
 
 
PA
Fishlips, LLC
 
 
TX
EDDR Joint Venture
 
 
TX
8799 Crownhill, LP
 
 
LA
Trinity Investments
 
 
TX
Hawk View Investment Partners, LLC



(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

(include name of Warehouse Operator or other Bailee or Consignee): None.


INFORMATION AND COLLATERAL LOCATIONS OF TRINITY TOOL RENTALS, L.L.C.
I.Name of Grantor: Trinity Tool Rentals, L.L.C.
II.State of Incorporation or Organization: Louisiana
III.Type of Entity: Limited liability company
IV.Organizational Number assigned by State of Incorporation or Organization:
35046873K
V.Federal Identification Number: 72-1496257
VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

10260 Westheimer Road
Suite 700
Houston, TX 77042-3107
Attention: John Symington


Exhibit A - 5



--------------------------------------------------------------------------------





Facsimile No:: (281) 558-2980
VII.
Locations of Collateral:

(a)    Properties Owned by the Grantor:
Street Address
City
State
 
 
LA



(b)    Properties Leased by the Grantor (Include Landlord’s Name):
Street Address
City
State
Lessor/ Counterparty
 
 
LA
Justin L. Mire



(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements

(include name of Warehouse Operator or other Bailee or Consignee): None.








Exhibit A - 6



--------------------------------------------------------------------------------


EXHIBIT B to U.S. PLEDGE
AND SECURITY AGREEMENT




EXHIBIT B
DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COLLATERAL ACCOUNTS
DEPOSIT ACCOUNTS
Name of Grantor
Name of
Institution
Account Number
Check here if Deposit Account is a Collateral Deposit Account
Description of Deposit Account if not a Collateral Deposit Account
Frank's International LLC
Amegy Bank
######
Y
N/A
Blackhawk Specialty Tools LLC
Amegy Bank
##########
Y
N/A

SECURITIES ACCOUNTS
Name of Grantor
Name of Institution
Account Number
None
None
None

COMMODITY ACCOUNTS
Name of Grantor
Name of Institution
Account Number
None
None
None











Exhibit B - 1



--------------------------------------------------------------------------------


EXHIBIT C to U.S. PLEDGE
AND SECURITY AGREEMENT




EXHIBIT C
LETTER-OF-CREDIT RIGHTS AND CHATTEL PAPER
I.
LETTER-OF-CREDIT RIGHTS

None.
II.
CHATTEL PAPER

None.








Exhibit C - 1



--------------------------------------------------------------------------------


EXHIBIT D to U.S. PLEDGE
AND SECURITY AGREEMENT




EXHIBIT D

PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY
PLEDGED COLLATERAL
Name of Grantor
Issuer
Certificate
Number(s)
Number of
Shares
Class of
Stock
Percentage
of
Outstanding
Shares
Frank’s International GP, LLC
Frank’s International, LP
N/A
N/A
Partnership Interest
0.01%
Frank’s International, LP
Frank’s International, LLC
N/A
N/A
Limited Liability Company Interests
100%
Blackhawk Group Holdings, LLC
Blackhawk Intermediate Holdings, LLC
N/A
100
Limited Liability Company Units
100%
Blackhawk Intermediate Holdings, LLC
Blackhawk Specialty Tools, LLC
N/A
100
Limited Liability Company Units
100%
Blackhawk Specialty Tools, LLC
Trinity Tool Rentals, L.L.C.
N/A
100
Limited Liability Company Units
100%
Blackhawk Specialty Tools, LLC
Blackhawk Specialty Tools de Mexico, S. de R.L. de C.V.
N/A
1
Capital Stock
65%
Blackhawk Specialty Tools, LLC
Blackhawk Specialty Tools do Brasil Servicos de Petroleo Ltda.
N/A
1,742,329
Capital Stock
65%

BONDS
None.
GOVERNMENT SECURITIES
None.
OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)
None.








Exhibit D - 1



--------------------------------------------------------------------------------


EXHIBIT E to U.S. PLEDGE
AND SECURITY AGREEMENT




EXHIBIT E
OFFICES IN WHICH FINANCING STATEMENTS WILL BE FILED
Name of Grantor
Jurisdiction of Incorporation or Formation
Blackhawk Group Holdings, LLC
Secretary of State of Delaware
Frank’s International GP, LLC
Secretary of State of Delaware
Frank’s International, LP
Secretary of State of Delaware
Frank’s International, LLC
Secretary of State of Texas
Blackhawk Intermediate Holdings, LLC
Secretary of State of Delaware
Blackhawk Specialty Tools, LLC
Secretary of State of Texas
Trinity Tool Rentals, L.L.C.
Louisiana Secretary of State









Exhibit E - 1



--------------------------------------------------------------------------------


EXHIBIT F to U.S. PLEDGE
AND SECURITY AGREEMENT




EXHIBIT F
EXHIBIT AMENDMENT
This Exhibit Amendment, dated _____________, ___ is delivered pursuant to
Section 4.4 of the Security Agreement referred to below. All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
November [●], 2018, between the undersigned, as the Grantors, and JPMorgan Chase
Bank, N.A., as the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Security
Agreement”) and that the Collateral listed on Schedule I to this Amendment shall
be and become a part of the Collateral referred to in said Security Agreement
and shall secure all Secured Obligations referred to in the Security Agreement.


GRANTOR:
 
 
 
 
 
 
By:                                                                        
 
Name:                                                                   
 
Title:                                                                     









Acknowledged and Accepted by:


[ADMINISTRATIVE AGENT]        
 
 
 
By:                                                                        
Name:                                                                   
Title:                                                                     









Exhibit F - 1



--------------------------------------------------------------------------------






SCHEDULE I TO AMENDMENT

PLEDGED COLLATERAL
Name of Grantor
Issuer
Certificate
Number(s)
Number of
Shares
Class of
Stock
Percentage of
Outstanding
Shares
 
 
 
 
 
 
 
 
 
 
 
 

BONDS
Name of Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 

GOVERNMENT SECURITIES
Name of Grantor
Issuer
Number
Type
Face
Amount
Coupon
Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)
Name of Grantor
Issuer
Description of
|Collateral
Percentage Ownership
Interest
 
 
 
 
 
 
 
 



[Add description of custody accounts or arrangements with securities
intermediary, if applicable]
COMMERCIAL TORT CLAIMS
 
 
 
Case Number; Name of Court where Case was
Name of Grantor
Description of Claim
Parties
Filed
 
 
 
 
 
 
 
 





Exhibit F - 2



--------------------------------------------------------------------------------


EXHIBIT G to U.S. PLEDGE
AND SECURITY AGREEMENT




EXHIBIT G
COMMERCIAL TORT CLAIMS
None.






Exhibit G - 1



--------------------------------------------------------------------------------






SUPPLEMENT TO U.S. PLEDGE AND SECURITY AGREEMENT
[DATE]
Reference is hereby made to the Pledge and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), dated as of November [●], 2018, by and among Frank’s International
LLC, a Texas limited liability company and Blackhawk Group Holdings LLC, a
Delaware limited liability company (collectively, the “Borrowers”), each other
Grantor that is a signatory hereto and any additional entities which become
parties to the Security Agreement as Grantors and JPMorgan Chase Bank, N.A., in
its capacity as administrative agent (the “Administrative Agent”) for the
Secured Parties party to the Credit Agreement. Each capitalized term used herein
and not defined herein shall have the meaning given to it in the Security
Agreement.
By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[______________] [corporation] [partnership] [limited liability company] (the
“New Grantor”) agrees to become, and does hereby become, a Grantor under the
Security Agreement and agrees to be bound by such Security Agreement as if
originally a party thereto. The New Grantor hereby pledges, assigns and grants
to the Administrative Agent, on behalf of and for the ratable benefit of the
Secured Parties, a security interest in all of the New Grantor’s right, title
and interest in and to the Collateral, whether now owned or hereafter acquired,
to secure the prompt and complete payment and performance of the Secured
Obligations.
By its execution below, the New Grantor represents and warrants as to itself
that all of the representations and warranties contained in the Security
Agreement are true and correct in all respects as of the date hereof. The New
Grantor represents and warrants that the supplements to the Exhibits to the
Security Agreement attached hereto are true and correct in all respects and such
supplements set forth all information required to be scheduled under the
Security Agreement. The New Grantor shall take all steps necessary to perfect,
in favor of the Administrative Agent, a first-priority security interest in and
lien against the New Grantor’s Collateral, including, without limitation,
delivering all certificated Pledged Collateral to the Administrative Agent (and
other Collateral required to be delivered under the Security Agreement), and
taking all steps necessary to properly perfect the Administrative Agent’s
interest in any uncertificated Pledged Collateral. The Collateral listed on
Schedule I to this Supplement shall hereby become a part of the Collateral
referred to in said Security Agreement and shall secure all Secured Obligations
referred to in the Security Agreement.
THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUCTED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, [NAME OF NEW GRANTOR], a [______________________]
[corporation] [partnership] [limited liability company] has duly executed and
delivered this Annex I counterpart to the Security Agreement as of the date
first set forth above.
[NAME OF NEW GRANTOR]
 
 
 
 
 
 
By:                                                                        
 
Name:                                                                   
 
Title:                                                                     





Annex I - 2



--------------------------------------------------------------------------------








SCHEDULE I TO
SUPPLEMENT TO U.S. PLEDGE AND SECURITY AGREEMENT NO. [ ]


Exhibit A
NOTICE ADDRESS OF ADDITIONAL GRANTOR(S)
INFORMATION AND COLLATERAL LOCATIONS OF [ ]
VIII.Name of Grantor:
IX.State of Incorporation or Organization:
X.Type of Entity:
XI.Organizational Number assigned by State of Incorporation or Organization:
XII.Federal Identification Number: [●]
XIII.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

XIV.
Locations of Collateral:







Annex I - 2



--------------------------------------------------------------------------------






Exhibit B
DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COLLATERAL ACCOUNTS
DEPOSIT ACCOUNTS
Name of Grantor
Name of
Institution
Account Number
Check here if Deposit Account is a Collateral Deposit Account
Description of Deposit Account if not a Collateral Deposit Account
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

SECURITIES ACCOUNTS
Name of Grantor
Name of Institution
Account Number
 
 
 



COMMODITY ACCOUNTS
Name of Grantor
Name of Institution
Account Number
 
 
 









Annex I - 3



--------------------------------------------------------------------------------






Exhibit C
LETTER-OF-CREDIT RIGHTS AND CHATTEL PAPER
I.
LETTER-OF-CREDIT RIGHTS



II.
CHATTEL PAPER





Annex I - 4



--------------------------------------------------------------------------------






Exhibit D
PLEDGED COLLATERAL
Name of Grantor
Issuer
Certificate
Number(s)
Number of
Shares
Class of
Stock
Percentage of
Outstanding
Shares
 
 
 
 
 
 
 
 
 
 
 
 

BONDS
Name of Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 

GOVERNMENT SECURITIES
Name of Grantor
Issuer
Number
Type
Face
Amount
Coupon
Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)
Name of Grantor
Issuer
Description of
|Collateral
Percentage Ownership
Interest
 
 
 
 
 
 
 
 



[Add description of custody accounts or arrangements with securities
intermediary, if applicable]




Annex I - 5



--------------------------------------------------------------------------------






Exhibit E
COMMERCIAL TORT CLAIMS
 
 
 
Case Number; Name of Court where Case was
Name of Grantor
Description of Claim
Parties
Filed
 
 
 
 
 
 
 
 













Annex I - 6

